DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2020 has been entered.
Formal Matters
Applicant’s amendments and arguments filed on November 24, 2020 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1-2, 5, 7-8, 14-23, 25-27, and 29-30 are pending. Claims 1-2, 5, 7-8, 25-27, and 29-30 are under consideration in the instant office action. Claims 14-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 3, 4, 9-13, 24, and 28 are cancelled. Applicant’s amendments and arguments necessitated a new ground of rejections.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
New Rejections
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Naasani (US 20130190493, 7/5/2013; the issued patent US 9115097 was cited in Applicant IDS, previously provided) in view of Dong (Advanced Healthcare Materials. 2016 Sep;5(17):2214-26, published online June 2, 2016; cited in Applicant IDS, previously provided), Mkandawire (J. Biophoton. 2, No. 10, 596–606 , 2009, previously provided), and Yildiz et al. (Langmuir 2009, 25(12), 7090–7096, newly cited).

Applicant claims a plurality of quantum dot nanoparticle conjugates.

With regard to Claim 1, 5, and 27, Naasani teaches a plurality of quantum dot nanoparticle conjugates comprising a plurality of quantum dots each comprising a core semiconductor material and an outer layer, wherein the outer layer comprises a functionalization organic coating (abstract, Figure 1, paragraph 2, paragraphs 61-65). Naasani also teaches that functionalized ligands are conjugated to the functionalization organic coating (abstract, paragraphs 61-65). Naasani teaches that quantum dots are used for biological labeling and biological imaging (paragraph 2). With regard to Claim 2, Naasani teaches that for biological applications, quantum dot nanoparticles should be compatible with an aqueous environment (paragraph 8) and thus teaches the formation of quantum dot nanoparticle conjugates that are water soluble (paragraphs 61-65). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to make the quantum dot nanoparticle conjugates of Naasani and Dong water soluble. Paragraph 17 of the instant specification provides evidence that the 
Naasani does not teach the functionalization organic coating is conjugated to at least one mitochondriotropic functionalized ligand. However, Dong teaches that it is of great importance to fabricate a mitochondria-targeted nanosystem for mitochondria-specific imaging, and thus conjugates triphenylphosphonium (TPP) as a functionalized ligand to quantum dots to achieve mitochondria-specific imaging (pages 2214 and 2215). It would have therefore been obvious to one of ordinary skill in the art to use the quantum dot nanoparticle conjugates of Naasani for imaging of mitochondria and to conjugate triphenylphosphonium (TPP) as a functionalized ligand to the functionalization organic coating. “Adapted to modulate mitochondrial metabolic activities within a cell and induce apoptosis” is considered to be an intended use of the composition that does not patently distinguish its structure from that of Naasani and Dong. Alternatively, Dong teaches that in addition to imaging, the mitochondrial-targeted nanoparticle systems can also be used therapeutically in cancer cells (pages 2214 and 2215), which renders obvious adapting the quantum dot nanoparticle conjugates to have a toxic effect in the mitochondria, i.e., to modulate mitochondrial metabolic activities in a cell to induce apoptosis. The core semiconductor material is CdSe, CdTe, ZnS, ZnSe, or ZnTe (II-VI materials) or InP, InAs, InSb, AIP, AIS, AlAs, AISb, GaN, GaP, GaAs, or GaSb (III-V materials) (Naasani, paragraph 33). Naasani teaches that the emission of semiconductor nanoparticles is dependent on the particle size and composition (paragraph 3) and thus suggests that the emission wavelength can be tuned by manipulating the particle size and/or composition. Dong teaches that the mitochondrial-targeted quantum dots were prepared with a tunable emission peak from 600 to 700 nm (page 2216). It would have therefore been obvious to one of ordinary skill in the art at 

Naasani and Dong do not teach an antibody as a mitochondriotopic functionalized ligand. However, Mkandawire teaches that for imaging of mitochondria using nanoparticles, an antibody targeting the mitochondrial surface, i.e., the mitochondrial membrane, is conjugated to the 
Naasani and Dong do not teach wherein each quantum dot including the outer layer has a hydrodynamic size of 10-20 nm. This deficiency is cured by the teachings of Yildiz et al.
Yildiz et al. teach in the abstract that we designed four polymeric ligands for semiconductor quantum dots and synthesized these macromolecular constructs in four steps, starting from commercial precursors. These ligands have a poly(methacrylate) backbone with pendant thiol groups and poly(ethylene glycol) chains. The thiol groups anchor these ligands on the surface of preformed CdSe-ZnS core-shell quantum dots, and the poly(ethylene glycol) chains impose hydrophilic character on the resulting assemblies. Indeed, three of the four sets of quantum dots are soluble in aqueous environments and are stable under these conditions for days over a wide pH range (5.0-9.0). Furthermore, the polymeric coatings wrapped around the inorganic nanoparticles preserve the photophysical properties of the CdSe core and ensure relatively compact dimensions. Specifically, the luminescence quantum yield is ca. 0.4 and the hydrodynamic diameter ranges from 15 to 29 nm with the nature of the polymeric ligand. Model studies with human umbilical vein endothelial cells demonstrated that these hydrophilic quantum dots cross the cell membrane and localize either in the cytosol or in the nucleus. The length of the poly(ethylene glycol) chains appears to guide the intracellular localization of these luminescent probes. In addition, these studies indicated that these particular nanoparticles are not cytotoxic. In fact, their cellular internalization has essentially no influence on cell growth. In summary, we developed novel polymeric ligands able to impose hydrophilic 
 It would have been prima facie obvious to modify the teachings of Naasani and Dong by preparing quantum dots with hydrodynamic size of 10 to 20 nm because Yildiz et al. teach in the abstract that we designed four polymeric ligands for semiconductor quantum dots and synthesized these macromolecular constructs in four steps, starting from commercial precursors. These ligands have a poly(methacrylate) backbone with pendant thiol groups and poly(ethylene glycol) chains. The thiol groups anchor these ligands on the surface of preformed CdSe-ZnS core-shell quantum dots, and the poly(ethylene glycol) chains impose hydrophilic character on the resulting assemblies. Indeed, three of the four sets of quantum dots are soluble in aqueous environments and are stable under these conditions for days over a wide pH range (5.0-9.0). Specifically, the luminescence quantum yield is ca. 0.4 and the hydrodynamic diameter ranges from 15 to 29 nm with the nature of the polymeric ligand.  One of ordinary skill in the art would have been motivated to do so because Yildiz et al. teach that in this type of quantum dots furthermore, the polymeric coatings wrapped around the inorganic nanoparticles preserve the photophysical properties of the CdSe core and ensure relatively compact dimensions. Model studies with human umbilical vein endothelial cells demonstrated that these hydrophilic quantum dots cross the cell membrane and localize either in the cytosol or in the nucleus. The length of the poly(ethylene glycol) chains appears to guide the intracellular localization of these luminescent probes. In addition, these studies indicated that these particular nanoparticles are not cytotoxic. In fact, their cellular internalization has essentially no influence on cell growth. In summary, we developed novel . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Naasani (US 20130190493, 7/5/2013; the issued patent US 9115097 was cited in Applicant IDS) in view of Dong (Advanced Healthcare Materials. 2016 Sep;5(17):2214-26, published online June 2, 2016; cited in Applicant IDS), Mkandawire (J. Biophoton. 2, No. 10, 596–606 (2009)), and Yildiz et al. (Langmuir 2009, 25(12), 7090–7096, newly cited),  as applied to Claims 1, 2, 5, and 27 above, and further in view of Zheng (US20080269112, 10/30/2008).
As described above, Naasani, Dong, Mkandawire, Yildiz et al. teach the limitations of Claim 1. They do not teach that the mitochondriotropic functionalized ligand is 2DG. However, Zheng teaches that for bioimaging, a conjugate of a fluorophore and 2DG is targeted to mitochondria (paragraph 116). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to use 2DG as the targeting ligand rather than TPP in the composition of Naasani, Dong, Mkandawire, and Yildiz et al. which targets quantum dot nanoparticle conjugates to mitochondria for imaging of mitochondria. See MPEP 2144.06.

Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Naasani (US 20130190493, 7/5/2013; the issued patent US 9115097 was cited in Applicant IDS) in view of Dong (Advanced Healthcare Materials. 2016 Sep;5(17):2214-26, published online June 2, 2016; cited in Applicant IDS), Mkandawire (J. Biophoton. 2, No. 10, 596–606 (2009)), and Yildiz et al. (Langmuir 2009, 25(12), 7090–7096, newly cited),  as applied to Claims 1, 2, 5, and 27 above, and further in view of Ruan (J. Am. Chem. Soc., 2007, 129 (47), pp 14759–14766).
As described above, Naasani, Dong, Mkandawire, and Yildiz et al. teach the limitations of Claim 1. They do not teach the inclusion of a cellular uptake enhancer. However, Ruan teaches that imaging of living cells with quantum dots is limited by the limited ability of the quantum dots to enter the cells (page 14759), and thus conjugates Tat peptide to quantum dots to achieve cell entry (abstract). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to conjugate Tat peptide to the quantum dot nanoparticle conjugate of Naasani, Dong, Mkandawire, and Yildiz et al. which is used for imaging of mitochondria in cells as described above.

Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Naasani (US 20130190493, 7/5/2013; the issued patent US 9115097 was cited in Applicant IDS) in view of Dong (Advanced Healthcare Materials. 2016 Sep;5(17):2214-26, published online June 2, 2016; cited in Applicant IDS), Mkandawire (J. Biophoton. 2, No. 10, 596–606 (2009)), and Yildiz et al. (Langmuir 2009, 25(12), 7090–7096, newly cited),  as applied to Claims 1, 2, 5, and 27 above, and further in view of Al-Jamal (Small 2008, 4, No. 9, 1406–1415).
As described above, Naasani, Dong, Mkandawire, Yildiz et al. teach the limitations of Claim 1. Naasani teaches that semiconductor nanoparticles can be used for in vivo imaging and therapeutics (paragraph 8). Naasani, Dong, and Mkandawire do not teach the inclusion of a tissue penetration enhancer. However, Al-Jamal teaches that ex vivo and in vivo labeling of .

Claims 29 and new claim 30 are rejected under 35 U.S.C. 103 as being unpatentable over Naasani (US 20130190493, 7/5/2013; the issued patent US 9115097 was cited in Applicant IDS) in view of Dong (Advanced Healthcare Materials. 2016 Sep;5(17):2214-26, published online June 2, 2016; cited in Applicant IDS), Mkandawire (J. Biophoton. 2, No. 10, 596–606 (2009)), and Yildiz et al. (Langmuir 2009, 25(12), 7090–7096, newly cited),  as applied to Claims 1, 2, 5, and 27 above, and further in view of Nurunnabi (Biomaterials 31 (2010) 5436e5444).
As described above, Naasani, Dong, Mkandawire, Yildiz et al. teach the limitations of claim 1. They teach a core semiconductor material and an outer layer as described above. As described above, Dong renders obvious the use of the nanoparticle conjugate for therapeutically targeting cancer cells. They do not teach that the core or core/shell semiconductor material is dimensioned to be emissive at a cytochrome c light absorption peak of 760 or 820 nm. Nurunnabi teaches that for treatment of cancer with quantum dots, the use of near-IR quantum dots is beneficial because they permit deeper tissue penetration (abstract, page 5436). It would 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619